IN THE SUPREME COURT OF PENNSYLVANIA


 IN THE MATTER OF                           :   No. 2787 Disciplinary Docket No. 3
                                            :
                                            :   No. 46 DB 2021
 SARAH RUTH BARNWELL                        :
                                            :   (Court of Appeals of Maryland, Misc.
                                            :   Docket AG No. 54, September Term,
                                            :   2020)
                                            :
                                            :   Attorney Registration No. 310402
                                            :
                                            :   (Out of State)



                                        ORDER


PER CURIAM

      AND NOW, this 21st day of April, 2021, having been suspended from the practice

of law in the State of Maryland for a period of sixty days, and having indicated that she

has no objection to the imposition of reciprocal discipline in this Commonwealth, Sarah

Ruth Barnwell is suspended from the practice of law in the Commonwealth of

Pennsylvania for sixty days. She shall comply with all of the provisions of Pa.R.D.E. 217.